UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8194


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CARLTON CHRISTOPHER SULLIVAN,

                  Defendant   - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:03-cr-00194-DKC-4)


Submitted:    May 21, 2009                    Decided:   May 27, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlton Christopher Sullivan, Appellant Pro Se.           Deborah A.
Johnston,   Chan  Park,   Assistant United States          Attorneys,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carlton   Christopher       Sullivan    appeals       the     district

court’s order denying his motion for a reduction of sentence

under    18   U.S.C.    § 3582(c)(2)      (2006).      We    have    reviewed    the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                  See United States v.

Sullivan, No. 8:03-cr-00194-DKC-4 (D. Md. Sept. 23, 2008; Aug.

6, 2008).      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented      in     the    materials

before   the    court   and    argument    would     not    aid   the     decisional

process.

                                                                            AFFIRMED




                                       2